Citation Nr: 1026266	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  05-08 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for residuals of the excision 
of a shrapnel fragment, status post-surgical resection of right 
lower lung lobe. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from 
February 1956 to December 1958 and from January 1963 to February 
1974. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, in which the benefit sought on appeal was denied.  
Jurisdiction over the case was subsequently returned to the RO in 
St. Petersburg, Florida. 

The issue on appeal was previously before the Board twice.  When 
it first appeared before the Board in September 2007, it was 
remanded for additional development.  The Board instructed the 
Agency of Original Jurisdiction (AOJ) to attempt to obtain the 
Veteran's chest x-ray films from service and after separation.  
The AOJ's attempts were unsuccessful and the Veteran was 
subsequently notified, such that there was substantial compliance 
with the remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

During the pendency of the Veteran's claims, the Board member who 
presided over the Veteran July 2007 videoconference hearing, and 
who implemented the September 2007 remand order, retired.  After 
being informed of this, the Veteran indicated that he desired to 
have another hearing with another judge.  The issue on appeal was 
again remanded by the Board in October 2009 to fulfill the 
Veteran's request for another hearing.  

In March 2010, the Veteran testified before the undersigned 
sitting at the RO.  A copy of the transcript has been associated 
with the claims folder. 


FINDINGS OF FACT

1.  The Veteran's service personnel records do not reflect a 
military decoration that is recognized as indicative of combat 
service.

2.  Viewed in the light most favorable to the Veteran, the 
evidence of record is at least in equipoise as to the question of 
whether the Veteran incurred a shrapnel fragment injury in 
service.  

3.  Competent medical evidence links the Veteran's residuals of 
post-surgical resection of the right lower lobe to the in-service 
shrapnel fragment injury. 


CONCLUSION OF LAW

The criteria for service connection for residuals of the excision 
shrapnel fragment, status post-surgical resection of right lower 
lung lobe, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(d) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.	Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Since 
the full benefit requested for service connection is being 
granted in this decision, any lapse in duties to notify or assist 
have not prejudiced the Veteran's claim.  

2.  Service Connection

The Veteran seeks entitlement to service connection for residuals 
of the excision of a shrapnel fragment.  He asserts that he 
sustained a shrapnel fragment injury in March 1965 while on a 
counterinsurgent operation in Vietnam.  He has testified that 
during the mission he felt a severe sting (like a "hornet 
sting") in his back.  

The Veteran further testified that he asked another soldier to 
see if anything was wrong with his back, and the other soldier 
informed him there was nothing there.  The Veteran stated that he 
did not receive any treatment afterwards for the "sting," but 
he experienced shortness of breath upon exertion since the 
incident and received treatment for that.  He has denied any 
post-service incident where he received a shrapnel fragment 
injury. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 
38 U.S.C.A. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the Veteran had a chronic 
condition in service or during an applicable presumption period 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the Court's 
case law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

In addition, certain chronic diseases may be presumed to have 
incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In the case of any veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b), 38 
C.F.R. § 3.304(d).

VA's General Counsel has explained that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C. § 1154(b) and the implementing regulation 38 C.F.R. § 
3.304(d) and (f)(2), requires that a Veteran have participated in 
events constituting an actual fight or encounter with a military 
foe or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in combat 
with the enemy for purposes of sections 1154(b) and 3.304(d) and 
(f)(2) must be resolved on a case-by-case basis. See VAOPGCPREC 
12-99 (October 18, 1999).

VA's General Counsel indicated that absence from a veteran's 
service records of any ordinary indicators of combat service may, 
in appropriate cases, support a reasonable inference that the 
veteran did not engage in combat; such absence may properly be 
considered "negative evidence" even though it does not 
affirmatively show that a veteran did not engage in combat.  Id.  

In determining whether a veteran participated in combat, his or 
her oral and written testimony will be weighed together with the 
other evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 146 
(1997).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  If there is at least an approximate balance 
of positive and negative evidence regarding any issue material to 
the claim, the claimant shall be given the benefit of the doubt 
in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection 
for residuals of the excision of a shrapnel fragment.  The record 
shows that he had a metallic foreign body surgically removed from 
his right lower lobe in August 1996.  A December 2002 VA 
examination report showed a right lower lobe resection with a 
well-healed scar.  

The question for consideration on appeal is whether the evidence 
of record is at least in equipoise on whether the shrapnel 
fragment was the result of an in-service injury.  Here, the 
weight of the evidence is in support of the Veteran's claim. 

Initially, the Board finds that the Veteran has credibly 
testified that he experienced a "sting" injury in his back 
during service.  The crux of the matter is whether the remainder 
of the evidence supports the Veteran's assertion that the 
"sting" he felt in service was actually a shrapnel fragment 
injury.  

The Veteran's Department of Defense Form 214, Certificate of 
Release or Discharge from Active Duty, shows that the Veteran was 
stationed in Vietnam during his service and that he participated 
in counterinsurgent tactical operations from 1963 to 1967.  It 
also shows that he was awarded several citations for meritorious 
service, though none the military decorations are those typically 
recognized as indicative of combat service (such as the Purple 
Heart, Combat Infrantryman Badge, or similar combat citation with 
"V" device).  See VAOPGCPREC 12-99 (October 18, 1999); 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Veteran's service treatment records do not show any 
complaints, treatment or diagnosis for shrapnel fragment injury 
in service.  The record shows the Veteran was medically 
discharged in February 1974 for a heart disorder, and at that 
time, the chest x-ray was normal.  None the post-service chest x-
rays showed a metallic foreign body until January 1993. 

The record also contains four medical statements from three of 
the Veteran's treating physicians indicating that the Veteran's 
shrapnel fragment injury was likely incurred during his service.   

A November 1996 statement from Dr. J. W. W. indicated that the 
piece of metal surgically removed from the Veteran's right lung 
could have been a piece of shrapnel from an injuring incurred 
during service.  Dr. W. stated that "it would not be uncommon 
for a small fragment to go in, pierce through the skin, and be 
embedded in the lung and not cause a significant wound."  

An October 1998 statement from Dr. E. E. also shows that the type 
of shrapnel injury the Veteran sustained could have been incurred 
in service.  Dr. E. stated that an "intensely hot, small piece 
of shrapnel pierced his chest cavity and lodged in his lung."  
Dr. E. further stated that this "type of a high velocity would 
be 'self sealing' caused by extreme heat and size of 
projectile."  He noted that the piece of metal lodged in the 
Veteran's lung was masked inside his rib cage, and over a period 
of years and medical testing with MRI, it had caused the shrapnel 
fragment to settle slowly in the lower lung lobe.  It then became 
apparent in the chest x-ray by 1993, because it was no longer 
blocked by the rib cage.  

A July 2007 statement from Dr. R. L. K. opined that it was 
unlikely that the Veteran could have inhaled the shrapnel 
fragment during his years of smoking cigarettes and have it 
lodged in the right lower lobe of his lung.  Rather, that doctor 
found it reasonable to believe that the Veteran was injured with 
a shrapnel fragment from a grenade, forming a temporary cavity.  
It was also reasonable, in his opinion, to believe that the lung 
tissue was forced against a rib bone and did not rebound.

The final statement of record was written Dr. W. and was dated in 
October 2007.  In that statement, Dr. W. confirmed his previous 
statement that the metallic foreign body removed from the 
Veteran's right lung was likely incurred from a wound to which he 
was unaware of.  Dr. W. stated that the "findings are certainly 
consistent with a wound in which the patient may not be aware of, 
and had caused a piece of metal to lodge in the lung and remain 
there."  

Based on the foregoing, the Board finds that the weight of 
evidence supports the Veteran's assertion that a shrapnel 
fragment injury was incurred during service.  Although the record 
does not reflect the Veteran received a medal indicative of 
combat to be entitled to the combat presumption under 38 U.S.C.A. 
§ 1154(b), the Veteran's MOS does suggest he was subjected to 
enemy fire.  Additionally, the medical statements of record show 
that the shrapnel fragment in the Veteran's right lung was likely 
incurred from a wound.  These statements further show it was a 
type of wound that the Veteran would not have noticed at the time 
of the injury because it was a self -sealing injury.  Ultimately, 
the Board notes that there is no medical statement of record 
indicating that the shrapnel fragment could not have been 
incurred through a wound and that it could not have stayed lodged 
in the Veteran's lung until several decades later. 

The Board has considered that the Veteran's service treatment 
records lack any complaints, treatment or diagnosis for shrapnel 
fragment injury in service, and the service and post-service 
chest x-ray reports that did not reveal a foreign body in the 
Veteran's lungs until January 1993.  However, Dr. E. stated that 
the metal fragment was masked by the Veteran's rib cage and would 
not have been observed in the chest x-rays prior to 1993.  

In sum, the evidence of record shows that the Veteran has current 
disabilities as residuals of the removal of a shrapnel fragment.  
In addition, the weight of the evidence supports the Veteran's 
assertion that the shrapnel fragment was embedded in his lungs as 
a result of an in-service injury.  Consequently, all doubt is 
resolved in the Veteran's favor.  38 C.F.R. §§ 3.102; Ortiz, 274 
F.3d at 1364.  The claim of entitlement to service connection is 
therefore warranted.  38 C.F.R. § 3.303. 


ORDER

Entitlement to service connection for residuals of the excision 
of a shrapnel fragment, status post-surgical resection of the 
right lower lobe, is granted, subject to governing criteria 
applicable to the payment of monetary benefits. 



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


